DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites [the] driving assistance method according to claim 1, detecting a vehicle width of a third other vehicle” (lines 1-2). Some form of transitional phrase, such as “further comprising”, is necessary between “claim 1” and “detecting” in the claim for proper grammatical structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites “predicting … whether or not a second other vehicle … may slip through the first gap” (lines 11-12) (emphasis added). It is unclear what is meant by “may” slip will slip through the first gap or if the second other vehicle can slip through the first gap. 
Appropriate clarification is required. 

Regarding claims 2-11, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 2, the claim recites “it is predicted whether or not the second other vehicle may slip through the first gap from behind the first other vehicle” (lines 3-4) (emphasis added). As noted above in the rejection of claim 1, it is unclear what is meant be “may” slip through the first gap. That is, it is unclear if the limitation means predicting whether the second other vehicle will slip through the first gap or if the second other vehicle can slip through the first gap. 
Appropriate clarification is required. 

Further regarding claim 6, the claim recites “the obstacle on the course of the first other vehicle is …  a traffic jam ahead on the course of the first other vehicle” (lines 1-3). It is unclear what the definition of a “traffic jam” is as used in the claim. That is, it is unclear what volume of traffic, number of vehicles, density of vehicles, average speed of traffic, etc. is constitutes the existence of a “traffic jam.” The specification does not provide any explicit definition as to what amount of traffic constitutes a “traffic jam”. As such, the meets and bounds of the limitation cannot be determined. 
Appropriate clarification is required. 

Regarding claim 12, the claim recites “predict … whether or not a second other vehicle … may slip through the first gap” (lines 9-11) (emphasis added). As noted above in the rejection of claim 1, it is unclear what is meant by “may” slip through the first gap as used in the claim. That is, it is unclear if the limitation means predicting whether the second other vehicle will slip through the first gap or if the second other vehicle can slip through the first gap. 
Appropriate clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites “detecting a first other vehicle entering an intersection on a first route where a host vehicle is traveling from a second route different from the first route.” This limitation, when read in light of the specification, is a mental process in the form of an observation capable of being performed in the human mind. Mental processes capable of being performed in the human mind have been identified as being abstract ideas (see 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter “2019 PEG”). 
The claim further recites “predicting whether or not the first other vehicle will stop in the intersection, and predicting a stop position of the first other vehicle when the first other vehicle is predicted to stop in the intersection; calculating a minimum distance of a first gap between a vehicle 
This judicial exception is not integrated into a practical application because the claim does not purport the improvement to the function of a computer or other technology, effect a tangible transformation in state, and is not applied by way of a particular machine or in some other meaningful way (see MPEP 2106.05). Rather, the abstract ideas are instead merely generally linked to a particular technological environment, namely vehicles in an intersection, which is not indicative of integration into a practical application (see MPEP 2106.05). 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 2, the claim further recites “it is predicted whether or not the second other vehicle may slip through the first gap from behind the first other vehicle.” As noted above in the rejection of claim 1, this limitation is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application, as the remainder of the claim merely specifies a condition for when to perform the identified abstract idea, which does not change the “predicting” from being an abstract idea.

Regarding claim 3, the claim further recites “when the calculated minimum distance is equal to or less than a previously determined given threshold value, it is predicted that there is no possibility for the second other vehicle to slip through the first gap from behind the first other vehicle.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 4, the claim further recites “when the detected vehicle width of the second other vehicle is longer than the calculated minimum distance, it is predicted that there is no possibility for the second other vehicle to slip through the first gap from behind the first other vehicle.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind.
The claim further recites “detecting a vehicle width of the second other vehicle.” This limitation is also a mental process in the form of an observation capable of being performed in the human mind. Additionally or alternatively, this limitation is a step of mere data gathering, which has been held as being insignificant extra-solution activity (see MPEP 2106.05). 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 5, the claim further recites “when there is an obstacle on a course of the first other vehicle, the first other vehicle is predicted to stop in the intersection.” This limitation, when read in light of the specification, is also a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 6, the claim merely further specifies what “the obstacle” of claim 5 is. This does not change the limitation in claim 5 from being an abstract idea as noted above in the rejection of claim 5. 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 7, the claim further recites “when the first gap is a gap between the vehicle body of the first other vehicle and the surrounding object around the first other vehicle, each of a plurality of points on an outer peripheral surface of the vehicle body of the first other vehicle is sequentially selected, each combination of the selected point and a plurality of points on an outer peripheral surface of the surrounding object is determined, and a smallest distance among distances between the points in the determined combinations is calculated as the minimum distance of the first gap.” This limitation is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind. Additionally or alternatively, this limitation is a mathematical concept as 2019 PEG). 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 8, the claim further recites “when the first gap is a gap between the vehicle body of the first other vehicle and the road edge of the travel lane of the first other vehicle, each of a plurality of points on an outer peripheral surface of the vehicle body of the first other vehicle is sequentially selected, each combination of the selected point and a plurality of points on the road edge is determined, and a smallest distance among distances between the points in the determined combinations is calculated as the minimum distance of the first gap.” As noted above in the rejection of claim 7, this limitation, when read in light of the specification, is a mental process in the form of a judgement and/or evaluation capable of being performed in the human mind and/or a mathematical operation as illustrated in paragraphs [0097]-[0104] of the substitute specification. 
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 9, the claim merely further specifies what “the road edge” of claim 1 is. This does not change the limitations in claim 1 from being abstract ideas as noted above in the rejection of claim 1. 


Regarding claim 10, the claim further recites “calculating a minimum distance of a second gap between a vehicle body of the second other vehicle and a surrounding object around the second other vehicle or between the vehicle body of the second other vehicle and a road edge of the travel lane of the second other vehicle, wherein when the vehicle width of the third other vehicle is longer than a smaller distance of the minimum distance of the first gap and the minimum distance of the second gap, it is predicted that there is no possibility for the third other vehicle to slip through the first gap from behind the first other vehicle.” These limitations, when read in light of the specification, are mental processes in the form of judgements and/or evaluations capable of being performed in the human mind. 
The claim further recites “detecting a vehicle width of a third other vehicle, which is a following vehicle behind the second other vehicle.” This limitation is also a mental process in the form of an observation capable of being performed in the human mind. Additionally or alternatively, this limitation is a step of mere data gathering, which has been held as being insignificant extra-solution activity (see MPEP 2106.05).
The claim does not include any other additional elements that are sufficient to amount to significantly more than the judicial exception or to integrate the claimed abstract ideas into a practical application.

Regarding claim 12, the claim recites the same abstract ideas as identified above in the rejection of claim 1. As such, claim 12 is rejected for the same reasons as claim 1 above. 
Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350 (Fed. Cir. 2016)).
Additionally, the “controller” is recited at a high level of generality such that, in light of the specification, it amounts to a generic computing device. The use of generic computing devices to perform an abstract idea does not amount to significantly more than the abstract idea and does not indicate integration into a practical application (see MPEP 2106.05). 

Examiner notes that claim 11 is not rejected under 35 U.S.C. 101. Claim 11 recites that “when it is predicted that there is no possibility for another vehicle to slip through the first gap from behind the first other vehicle, the host vehicle is advanced to a planned route to travel in the intersection.” This limitation is indicative of integration into a practical application because the state of the host vehicle is transformed as a result of the action, namely by being “advanced to a planned route to travel in the intersection.” 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


These limitations are not disclosed or rendered obvious by the prior art. 

Nowakowski et al. (US 2020/0086789 A1) [hereinafter “Nowakowski”] illustrates a situation similar to the claimed invention whereby a host vehicle 102 is entering an intersection on a first route and a second vehicle 104 is entering the intersection from an opposing side along a second, different route (see Figure 1). Nowakowski notes that a gap may be created between vehicle 104 and an obstacle, such as vehicle 106, whereby trailing vehicle 108 that is following behind second vehicle 104 may squeeze through, thus intersecting the planned course of the host vehicle 102 (see Figure 1 and [0014]-[0016]). 
However, Nowakowski does not teach “predicting according to the calculated minimum distance whether or not a second other vehicle, which is a following vehicle behind the first other vehicle, may slip through the first gap from behind the first other vehicle” and “when it is predicted that there is no possibility for another vehicle to slip through the first gap from behind the first other vehicle, the host vehicle is advanced to a planned route to travel in the intersection.” Rather, Nowakowski 102 requests camera data from the second vehicle 104 to view the area behind the second vehicle 104 in order to accurately determine the intentions of the following vehicle 108 (see Figures 4-5 and paragraphs [0019]-[0023] and [0028]-[0076]). 

Ishii et al. (US 2018/0233049 A1) [hereinafter “Ishii”] teaches a similar invention. Ishii teaches a host vehicle 200 is entering an intersection on a first route and a second vehicle 100 is entering the intersection from an opposing side along a second, different route, and stopping in the intersection (see Figure 1). Similar to Nowakowski, Ishii teaches that a vehicle 300 or 400 following second vehicle 100 may cross the intended path of the host vehicle 200 without the host vehicle 200 knowing. 
Similar to Nowakowski, Ishii teaches the host vehicle 200 requests sensor data from the second vehicle for the areas following the second vehicle 100, whereby the second vehicle 100 shares the sensing results with the host vehicle 200 such that the host vehicle 200 can identify the presence and intentions of occluded vehicles following second vehicle 100 and be controlled as a result (see steps S103-S110 and [0090]-[0096]). Therefore, Ishii does not teach “predicting according to the calculated minimum distance whether or not a second other vehicle, which is a following vehicle behind the first other vehicle, may slip through the first gap from behind the first other vehicle” and “when it is predicted that there is no possibility for another vehicle to slip through the first gap from behind the first other vehicle, the host vehicle is advanced to a planned route to travel in the intersection.”

These features of the claim are not rendered obvious by any available evidence in the further cited prior art as well. Therefore, claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Baek (US 2019/0108754 A1) generally teaches:
A system for collision prevention of a host vehicle includes a camera sensor and/or a radar sensor mounted to the host vehicle and having a field of view outside of the host vehicle. A controller communicatively connected to the camera or radar sensor is configured to determine a first lateral distance between a preceding vehicle running in a same direction as the host vehicle and one of a roadway center line or an oncoming vehicle located in the opposite lane with respect to the host vehicle. The controller compares the first lateral distance to a second lateral distance to determine a danger of collision, and controls a danger warning device to generating a warning signal according to a result of the comparison. A method for collision prevention is also provided.

Kushi et al. (US 2011/0095909 A1) generally teaches:
When an own vehicle waits to turn left or right, a vehicle data processing unit processes information of an oncoming vehicle based on data analyzed by data analyzing units. A support processing unit sets a blind angle rank according to a difficulty degree of recognizing a following vehicle due to the blind angle of a lead vehicle from the relationship in the vehicle body size between the lead and following vehicles based on the oncoming vehicle information, and sets the highest blind angle rank value as an oncoming straight-ahead vehicle rank flag. It also sets an evaluation rank according to a risk degree when the own vehicle turns left or right, based on the oncoming straight-ahead vehicle rank flag and an oncoming vehicle rank flag set according to 

Charrow et al. (US 11009875 B2) generally teaches:
The technology relates to maneuvering a vehicle prior to making a turn from a current lane of the vehicle. As an example, a route that includes making the turn from the lane is identified. An area of the lane prior to the turn having a lane width of at least a predetermined size is also identified. Sensor data identifying an object within the lane is received from a perception system of a vehicle. Characteristics of the object, including a location of the object relative to the vehicle, are identified from the sensor data. The vehicle is then maneuvered through the area prior to making the turn using the identified characteristics.

Kushi et al. (US 2011/0095907 A1) generally teaches:
When an own vehicle waits to turn right, a vehicle data processing unit processes information of an oncoming vehicle based on data analyzed by data analyzing units. A support processing unit sets a blind angle rank according to a difficulty degree of recognizing a following vehicle due to the blind angle of a lead vehicle from the relationship in the vehicle body size between the lead and following vehicles based on the oncoming vehicle information, and sets the highest blind angle rank value as an oncoming straight-ahead vehicle rank flag. It also sets an evaluation rank according to a risk degree when the own vehicle turns right, based on the oncoming straight-ahead vehicle rank flag and an oncoming right-turning vehicle rank flag set according to the size of an oncoming vehicle waiting to turn right, and informs the driver of right-turn driving support information according to the evaluation rank.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669